COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:       In re Artis Charles Harrell

Appellate case number:     01-20-00236-CV

Trial court case number: 2018-30865

Trial court:               190th District Court of Harris County

         Relator, Artis Charles Harrell, has filed a motion requesting that this Court provide its
reasoning for denying his petition for writ of mandamus. Relator asserts that Texas Rule of
Appellate Procedure 47.4 requires the court to provide its basic reasons for denying his petition.
See TEX. R. APP. P. 47.4 (“If the issues are settled, the court should write a brief memorandum
opinion no longer than necessary to advise the parties of the court's decision and the basic reasons
for it.”). But Rule 47.4 only applies to memorandum opinions issued in appeals. Relator’s petition
for writ of mandamus is not an appeal; instead, it is an original proceeding governed by Texas
Rule of Appellate Procedure 52. In original proceedings, courts of appeals are not required to
provide their reasoning for denying relief. See TEX. R. APP. P. 52.8(d) (“When denying relief, the
court may hand down an opinion but is not required to do so.”). Accordingly, the motion is
DENIED.
        It is so ORDERED.

Judge’s signature:      /s/ Gordon Goodman
                          Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Goodman

Date:     May 5, 2020